DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10, and 16 have been amended as per Applicant’s amendment filed on March 23, 2022.  Claim 6 has been cancel.  Claims 1-5 and 7-20 are pending.

Allowable Subject Matter
Claims 1-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Solomon (US 2013/0335327 A1, Published December 19, 2013) in view of Whitt (US 2013/0229354 A1, Published September 5, 2013) discloses a computing device and keyboard assembly, comprising: 
a computing device having a housing containing a capacitance-sensing interface and a display screen (Solomon at Figs. 5-6, 28-29, touchscreen 24; ¶ [0057]); 
a keyboard coupled to the computing device and having: an input section (Solomon at Figs. 1, 2, 5, 6, keyboard 10 including keys 11); 
a coupling section positioned at a detectable distance from the capacitance-sensing interface of the computing device (Solomon at Figs. 28-29, contact pads 64 are at a detectable distance from touchscreen 24; Solomon at Fig. 5, hinge 32; ¶ [0053] discloses “The mounting structure 32 may be a hinge, a tether, or other structure that allows the keyboard to move into and out of the operable position without moving the entire first housing 26.”); and 
a set of conductors…, each conductor of the set of conductors comprising: a first end portion located in the coupling section (Solomon at Figs. 28-29, conductive area 66);… 
a second end portion located in the input section (Solomon at Figs. 28-29, actuator post 76; ¶ [0097] discloses “The conductive path 104'' is formed by the corresponding contact pad 64, the corresponding contact 66, and the corresponding actuator post 76. Further, the conductive path 104'' may include and provide electrical communication between a ground structure 89 and the corresponding touchscreen area (and its capacitive switch 102).”); 
wherein the capacitance-sensing interface of the computing device is configured to detect an application of a capacitive load to the second end portion via the first end portion (Solomon at Fig. 29; ¶ [0096] discloses “FIGS. 28-29 show yet another embodiment of the components of a conductive path that forms a discharge circuit for discharging the capacitive switch 102 (or otherwise changing the electrostatic field of the touchscreen) in response to a key pressing.”  ¶ [0097] discloses “Further, the conductive path 104'' may include and provide electrical communication between a ground structure 89 and the corresponding touchscreen area (and its capacitive switch 102). The capacitive sensitivity of the conductive circuit may for example change the electrostatic field of the touchscreen, and in effect cause a discharge of the corresponding capacitive switch 102. The discharge flows into the capacitive ground structure 89.”). 
Solomon does not disclose a hinge joining the coupling section to the input section.
Solomon also does not disclose that the set of conductors extending through the hinge.
However, Whitt does disclose a hinge joining the coupling section to the input section (Whitt at Figs. 1-4, flexible hinge 106; ¶ [0048] discloses “The flexible hinge 106, for instance, may be formed using one or more layers of fabric and include conductors formed as flexible traces to communicatively couple the input device 104 to the computing device 102 and vice versa. This communication, for instance, may be used to communicate a result of a key press to the computing device 102, receive power from the computing device”).
Whitt also discloses that the set of conductors extending through the hinge (Whitt at ¶ [0048])
Solomon discloses a base keyboard input device upon which the claimed invention is an improvement.  Whitt discloses a comparable keyboard input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Solomon the teachings of Whitt for the predictable result of providing a flexible hinge configured to communicatively and physically couple an input device to a computing device (Whitt at ¶ [0011]).
However, none of the prior art found by the Examiner discloses the claimed aspect of:  the hinge positioned between the input section and the coupling section.

As to claims 10 and 16, each of these claims is allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Argiro (US 2014/0168100 A1, Published June 19, 2014) is made of record for its relevance to claim 16 by its disclosure of the following at Fig. 5 and ¶ [0109]-[0112]:
“[0109] Referring now to the present invention in more detail, FIG. 5 is a top view of an attachable racing-wheel interface (a capacitance output) and racing-wheel controller (a capacitance input), in accordance with the input dynamics of a touchscreen application, this according to an embodiment. The racing-wheel interface 50, is a ramified physical "output" device serving to actuate a correlative soft-button "input", or input plurality, in accordance with an original controller input gesture or gesture plurality (a capacitive input) occurring at the base of the tether (opposite the racing-wheel interface 50). 
[0111] In a wired environment such as this, a conductive "tether" between an input and output end may be comprised of any actuating or conductive medium, such as, but not limited to, flexible metallic wire, electronic ribbon 58 and/or flexible PCB, including combinatorial assembly, faithful to its premise in the spirit and scope of this discourse. 
[0112] In a liberating-design stroke against traditional control-functionality limitations, an improved racing-wheel controller design for use with the capacitive touchscreen of a portable or stationary device 52 is introduced. A steering-wheel component 53--acting as a controller (capacitive) input; inciting and comprising a fruitive conductive path--is constructed of a conductive material, such as, but not limited to, a hollow, thin metal alloy or specially-treated conductive foam or plastic, and/or a filler-composition material hybrid, that maintains a serviceable conductive path. The steering-wheel component 53 maintains a conductive path with a rotatable actuating element 54 that faithfully tracks the steering-wheel movement 55 in its entirety, as it tracks across and engages a ring of conductive elements 56 in its path. The ring of conductive elements 56 is located on the underside of the racing-wheel controller 51 hardware. Each member of the ring of conductive elements 56 is individually (reciprocally, autonomously) insulated and tethered, through a wired network located in the electronic ribbon 58, to the inner actuating ring 59 of the racing-wheel interface 50. A soft-button "ring" controller 57 displayed on the touchscreen of a portable or stationary device 52, seeks correlative attachment from the inner actuating ring 59 of the racing-wheel interface 50 for intended actuation, in the spirit and scope of this discourse.”

    PNG
    media_image1.png
    750
    568
    media_image1.png
    Greyscale



 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/29/2022